Exhibit 10.3

 

INSMED INCORPORATED

2017 INCENTIVE PLAN

 

1.                                      Purpose

 

The purpose of the Plan is to advance the interests of the Company by aligning
the individual interests of employees, officers, non-employee directors and
other service providers, in each case who are selected to be participants, to
the interests of Company shareholders and by providing such individuals with an
incentive to continue working toward and contributing to the success and
progress of the Company. The Plan provides for the grant of Options, Stock
Appreciation Rights, Restricted Stock and Restricted Stock Units, any of which
may be performance-based, and of Incentive Bonuses, which may be paid in cash or
stock or a combination thereof and may be performance-based, as determined by
the Administrator. The Plan replaces the existing Insmed Incorporated 2015
Incentive Plan (the “2015 Prior Plan”) with respect to future awards granted by
the Company, and no future awards will made under the 2015 Prior Plan after the
Effective Date (as defined herein) of the Plan.

 

2.                                      Definitions

 

As used in the Plan, the following terms shall have the meanings set forth
below:

 

(a)           “Administrator” means the Administrator of the Plan in accordance
with Section 6 of the Plan.

 

(b)           “Affiliate” means any entity in which the Company has a
substantial direct or indirect equity interest, as determined by the Committee
from time to time.

 

(c)           “Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor thereto.

 

(d)           “Approval Date” has the meaning set forth in Section 4 of the
Plan.

 

(e)           “Award” means an Option, Stock Appreciation Right, Restricted
Stock, Restricted Stock Unit or Incentive Bonus granted to a Participant
pursuant to the provisions of the Plan.

 

(f)            “Award Agreement” means any written or electronic agreement or
other instrument evidencing any Award, which may (but need not) require
execution or acknowledgment by a Participant.

 

(g)           “Board” means the board of directors of the Company.

 

(h)           “Change in Control” means the occurrence of any one of the
following:

 

(1)           any Person becomes the beneficial owner (as such term is defined
in Rule 13d-3 under the Act) of at least 50% of either (A) the value of the then
outstanding shares of Common Stock (the “Outstanding Company Common Stock”) or
(B) the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”) (the foregoing beneficial ownership
hereinafter being referred to as a “Controlling Interest”); provided, however,
that for purposes of this definition, the following acquisitions shall not
constitute or result in a Change in Control: (v) any acquisition directly from
the Company; (w) any acquisition by the Company; (x) any acquisition by any
Person that as of the Effective Date has

 

A-1

--------------------------------------------------------------------------------


 

beneficial ownership of a Controlling Interest; (y) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or an Affiliate; or (z) any acquisition by any corporation pursuant to a
transaction which complies with clauses (A), (B) and (C) of
subsection (3) below; or

 

(2)           during any period of two consecutive years (not including any
period prior to the Effective Date) individuals who constitute the Board on the
Effective Date (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, that any individual becoming a
director subsequent to the Effective Date whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs after the Effective Date as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or

 

(3)           consummation of a reorganization, merger, statutory share exchange
or consolidation or similar corporate transaction involving the Company or any
of its subsidiaries, a sale or other disposition of all or substantially all of
the assets of the Company, or the acquisition of assets or stock of another
entity by the Company or any of its subsidiaries (each a “Business
Combination”), in each case, unless, following such Business Combination,
(A) all or substantially all of the Persons who were the beneficial owners,
respectively, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) (such resulting or acquiring corporation is
referred to herein as the “Acquiring Corporation”) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities, as the case may be, (B) no Person (excluding the Acquiring
Corporation or any employee benefit plan (or related trust) of the Company or
such Acquiring Corporation) beneficially owns, directly or indirectly, more than
50% of the then outstanding shares of common stock of the corporation resulting
from such Business Combination or the combined voting power of the then
outstanding voting securities of such corporation except to the extent that such
ownership existed prior to the Business Combination, and (C) at least a majority
of the members of the Board of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

 

(4)           the complete liquidation or dissolution of the Company.

 

Notwithstanding the foregoing, to the extent an Award provides for deferred
compensation under Section 409A of the Code and payment is made upon a Change in
Control, no event or transaction will constitute a Change in Control hereunder
unless it also constitutes a “change in control event” under Section 409A of the
Code.

 

(i)            “Code” means the Internal Revenue Code of 1986, as amended from
time to time, or any successor thereto, and the rulings and regulations issued
thereunder.

 

A-2

--------------------------------------------------------------------------------


 

(j)            “Committee” means the Compensation Committee of the Board (or any
successor committee).

 

(k)           “Common Stock” means the common stock of the Company, par value
$0.01 per share, or such other class or kind of shares or other securities as
may be applicable under Section 15 of the Plan.

 

(l)            “Company” means Insmed Incorporated, a Virginia corporation, and
except as utilized in the definition of Change in Control, any successor
corporation.

 

(m)          “Dividend Equivalents” mean an amount payable in cash or Common
Stock, as determined by the Administrator, with respect to a Restricted Stock
Unit Award equal to what would have been received if the shares underlying the
Award had been owned by the Participant.

 

(n)           “Effective Date” has the meaning set forth in Section 4 of the
Plan.

 

(o)           “Fair Market Value” means as of any date, the value of the Common
Stock determined as follows: (i) if the Common Stock is listed on any
established stock exchange, system or market, the closing price for the Common
Stock on such date (or if Common Stock was not traded on such exchange, system,
or market on such date, then on the next preceding date on which shares of
Common Stock were traded) as quoted on such exchange, system or market as
reported in the Wall Street Journal or such other source as the Administrator
deems reliable; and (ii) in the absence of an established market for the Common
Stock, as determined in good faith by the Administrator by the reasonable
application of a reasonable valuation method, taking into account factors
consistent with Treas. Reg. § 409A-1(b)(5)(iv)(B) as the Administrator deems
appropriate.

 

(p)           “Freestanding SARs” has the meaning set forth in Section 9(a) of
the Plan.

 

(q)           “Full-Value Award” means an Award that results in the Company
transferring the full value of a share of Common Stock under the Award, whether
or not an actual share of stock is issued. Full-Value Awards shall include
Restricted Stock, Restricted Stock Units, and Incentive Bonuses to the extent
payable in Common Stock (including, but not limited to, Awards that are
performance-based) for which the Company transfers the full value of a share of
Common Stock under the Award, but shall not include Dividend Equivalents.

 

(r)            “Incentive Bonus” means a bonus opportunity awarded under
Section 11 of the Plan pursuant to which a Participant may become entitled to
receive an amount based on satisfaction of such performance criteria established
for a performance period of not less than one year, as are specified in the
Award Agreement.

 

(s)            “Incentive Stock Option” means a stock option that is designated
as potentially eligible to qualify as an “incentive stock option” within the
meaning of Section 422 of the Code.

 

(t)            “Nonqualified Stock Option” means a stock option that is not
intended to qualify as an “incentive stock option” within the meaning of
Section 422 of the Code.

 

(u)           “Option” means a stock option awarded under Section 8 of the Plan,
which may be an Incentive Stock Option or a Nonqualified Stock Option.

 

(v)           “Participant” means any individual described in Section 3 of the
Plan to whom Awards have been granted or who has received a Substitute Award and
any authorized transferee of such individual.

 

A-3

--------------------------------------------------------------------------------


 

(w)          “Performance Criteria” means the criteria (and adjustments) that
the Administrator selects for an Award for purposes of establishing the
Performance Goals for a Performance Period, which are limited to the following:
(i) stock price appreciation, (ii) gross or net sales or revenue,
(iii) operating profit, (iv) gross, operating or net earnings (either before or
after one or more of the following: (A) interest, (B) taxes, (C) depreciation
and (D) amortization); (v) costs, (vi) return on equity, (vii) return on assets,
(viii) earnings per share, (ix) total earnings, (x) earnings growth, (xi) return
on capital, (xii) return on assets, (xiii) return on sales, (xiv) cash flow
(including, but not limited to, operating cash flow and free cash flow),
(xv) book value per share, (xvi) market share, (xvii) economic value added,
(xviii) market value added, (xix) productivity, (xx) level of expenses,
(xxi) new product development, (xxii) regulatory body filings and/or approvals
regarding commercialization of a product, (xxiii) implementation or completion
of critical projects, (xxiv) achievement of developmental milestones,
(xxv) clinical achievements (including initiating or completing phases of
clinical studies), (xxvi) successful litigation outcomes, and
(xxvii) development and/or acquisition of intellectual property, any of which
may be measured either in absolute terms or as compared to any incremental
increase or decrease or as compared to results of a peer group or to market
performance indicators or indices.

 

(x)           “Performance Goals” means, for a Performance Period, one or more
goals established in writing by the Administrator for the Performance Period
based upon one or more Performance Criteria. Depending on the Performance
Criteria used to establish such Performance Goals, the Performance Goals may be
expressed in terms of overall Company performance or the performance of a
division, business unit, or an individual. The achievement of each Performance
Goal shall be determined in accordance with U.S. generally accepted accounting
principles as in effect from time to time.

 

(y)           “Performance Period” means the period of time over which the
attainment of one or more Performance Goals will be measured for the purpose of
determining a Participant’s right to, and payment of, an Award granted pursuant
to Section 12(b) of the Plan.

 

(z)           “Person” shall have the meaning given in Section 3(a)(9) of the
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (i) the Company or any of its Affiliates, (ii) a trustee
or other fiduciary holding securities under an employee benefit plan of the
Company or any of its Subsidiaries, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities or (iv) a corporation
owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock of the Company.

 

(aa)         “Plan” means the Insmed Incorporated 2017 Incentive Plan as set
forth herein and as amended from time to time.

 

(bb)         “Prior Plan” means the Insmed Incorporated 2013 Incentive Plan or
the 2015 Prior Plan.

 

(cc)         “Restricted Stock” means an Award or issuance of Common Stock the
grant, issuance, retention, vesting and/or transferability of which is subject
during specified periods of time to such conditions (including continued
employment or performance conditions) and terms as the Administrator deems
appropriate.

 

(dd)         “Restricted Stock Unit” means an Award denominated in units of
Common Stock under which the issuance of shares of Common Stock (or cash payment
in lieu thereof) is subject to such conditions (including continued employment
or performance conditions) and terms as the Administrator deems appropriate.

 

A-4

--------------------------------------------------------------------------------


 

(ee)         “Separation from Service” means the termination of Participant’s
employment with the Company and all Subsidiaries that constitutes a “separation
from service” within the meaning of Section 409A of the Code.

 

(ff)          “Share Pool” has the meaning set forth in Section 5(a) of the
Plan.

 

(gg)         “Stock Appreciation Right” means a right granted pursuant to
Section 9 of the Plan that entitles the Participant to receive, in cash or
Common Stock or a combination thereof, value equal to the excess of (i) the
aggregate market price of a specified number of shares of Common Stock at the
time of exercise over (ii) the exercise price of the right, as established by
the Administrator on the date of grant.

 

(hh)         “Subsidiary” means any entity in which the Company, directly or
indirectly, possesses 50% or more of the total combined voting power of all
classes of its equity interests or, for Incentive Stock Options, a “subsidiary
corporation” (as defined in Section 424(f) of the Code).

 

(ii)           “Substitute Awards” means Awards granted or Common Stock issued
by the Company in assumption of, or in substitution or exchange for, awards
previously granted, or the right or obligation to make future awards, by a
company acquired by the Company or any Subsidiary or with which the Company or
any Subsidiary combines.

 

(jj)           “Tandem SARs” has the meaning set forth in Section 9(a) of the
Plan.

 

(kk)         “2015 Prior Plan” has the meaning set forth in Section 1 of the
Plan.

 

3.                                      Eligibility

 

Any employee of the Company or an Affiliate (including an officer or director
who is such an employee), member of the Board (whether or not such Board member
is employed by the Company or an Affiliate), or other non-employee advisor or
service provider of the Company or an Affiliate shall be eligible to receive an
Award under the Plan. Notwithstanding the foregoing, a person who would
otherwise be eligible to receive an Award under the Plan shall not be eligible
in any jurisdiction where such person’s participation in the Plan would be
unlawful.

 

4.                                      Effective Date and Termination of Plan

 

The Plan was adopted by the Board on April 3, 2017 (the “Approval Date”), and it
will become effective when it is approved by the Company’s shareholders (the
“Effective Date”). All Awards granted under the Plan are subject to, and may not
be exercised before, the approval of the Plan by the shareholders prior to the
first (1st) anniversary of the Approval Date; provided that if such approval by
the shareholders of the Company is not forthcoming prior to such date, all
Awards previously granted under the Plan shall be void. The Plan shall remain
available for the grant of Awards until the tenth (10th) anniversary of the
Approval Date. Notwithstanding the foregoing, the Plan may be terminated at such
earlier time as the Board may determine. Termination of the Plan will not affect
the rights and obligations of the Participants and the Company arising under
Awards theretofore granted.

 

5.                                      Shares Subject to the Plan and to Awards

 

(a)           Aggregate Limits. The aggregate number of shares of Common Stock
issuable under the Plan (the “Share Pool”) shall be equal to the sum of
5,000,000 shares of Common Stock plus any shares of Common Stock subject to
outstanding awards under the Prior Plans as of the Effective Date

 

A-5

--------------------------------------------------------------------------------


 

that, after the Effective Date, are canceled, terminate unearned, expire, are
forfeited, lapse for any reason, or are settled in cash without the delivery of
shares. On the grant date of an Award, the Share Pool shall be reduced either by
1 share of Common Stock for each share subject to an Award other than a
Full-Value Award or by 1.25 shares of Common Stock for each share subject to a
Full-Value Award. The aggregate number of shares of Common Stock available for
grant under the Plan and the number of shares of Common Stock subject to Awards
outstanding shall be subject to adjustment as provided in Section 15 of the
Plan. The shares of Common Stock issued pursuant to Awards granted under the
Plan may be shares that are authorized and unissued or shares that were
reacquired by the Company, including shares purchased in the open market.

 

(b)           Issuance of Shares. The Share Pool shall be increased when and to
the extent that an Award (or an award under any Prior Plan that is outstanding
as of the Effective Date) is canceled, terminates unearned, expires, is
forfeited, or lapses for any reason, or an Award (or an award under any Prior
Plan that is outstanding as of the Effective Date) is settled in cash without
the delivery of shares to the Participant, such that any shares of Common Stock
subject to such Award (or such award under any Prior Plan that is outstanding as
of the Effective Date) shall again be available for the grant of an Award
pursuant to the Plan. Notwithstanding anything to the contrary contained herein,
shares subject to an Award (or an award under any Prior Plan that is outstanding
as of the Effective Date) shall not again be made available for issuance or
delivery under the Plan if such shares are (a) shares tendered in payment of an
Option, (b) shares delivered or withheld by the Company to satisfy any tax
withholding obligation, or (c) shares covered by a stock-settled Stock
Appreciation Right that were not issued upon full settlement. The payment of
Dividend Equivalents in cash in conjunction with any outstanding Awards shall
not be counted against the shares available for issuance under the Plan. Any
shares of Common Stock with respect to Awards issued under the Plan (or awards
issued under a Prior Plan) that again become available for future grants
pursuant to this Section 5 shall be added back to the Share Pool as 1 share for
each share subject to an Award other than a Full-Value Award or as 1.25 shares
for each share subject to a Full-Value Award, and, for purposes of this
sentence, awards issued under a Prior Plan shall be (i) considered Full-Value
Awards if they would have been Full-Value Awards if issued under this Plan and
(ii) added back to the Share Pool as 1 share in all other cases.

 

(c)           Tax Code Limits. The aggregate number of shares of Common Stock
that may be issued pursuant to the exercise of Incentive Stock Options granted
under the Plan shall not exceed 5,000,000 (subject to adjustment pursuant to
Section 15 of the Plan). The aggregate number of shares of Common Stock subject
to Awards granted under the Plan during any calendar year to any one Participant
shall not exceed 1,500,000 (subject to adjustment pursuant to Section 15 of the
Plan), which number shall not count any tandem SARs (as defined in Section 9 of
the Plan). The maximum cash amount payable pursuant to that portion of an
Incentive Bonus granted in any calendar year to any Participant under the Plan
that is intended to satisfy the requirements for “performance- based
compensation” under Section 162(m) of the Code shall not exceed $5,000,000. If
an Award is conditioned on the attainment of Performance Goals during a
Performance Period of more than 12 months’ duration, then the limits of this
Section 5(c), other than the one on Incentive Stock Options, are multiplied by
the number of full or partial calendar years over which an applicable
Performance Period spans.

 

(d)           Substitute Awards. Substitute Awards shall not reduce the shares
of Common Stock authorized for issuance under the Plan or authorized for grant
to a Participant in any calendar year. Additionally, in the event that a company
acquired by the Company or any Subsidiary, or with which the Company or any
Subsidiary combines, has shares available under a pre-existing plan approved by
such acquired company’s shareholders and not adopted in contemplation of such
acquisition or combination, the shares available for grant pursuant to the terms
of such pre-existing plan (as adjusted, to the extent appropriate, using the
exchange ratio or other adjustment or valuation ratio or formula

 

A-6

--------------------------------------------------------------------------------


 

used in such acquisition or combination to determine the consideration payable
to the holders of common stock of the entities party to such acquisition or
combination) may be used for Awards under the Plan and shall not reduce the
shares of Common Stock authorized for issuance under the Plan; provided that
Awards using such available shares shall not be made after the last day awards
or grants could have been made under the terms of the pre-existing plan, absent
the acquisition or combination, and shall only be made to individuals who were
employees of such acquired or combined company before such acquisition or
combination.

 

6.                                      Administration of the Plan

 

(a)           Administrator of the Plan. The Plan shall be administered by the
Administrator who shall be the Committee, or, in the absence of the Committee,
the Board itself. Any power of the Administrator may also be exercised by the
Board. To the extent that any permitted action taken by the Board conflicts with
action taken by the Administrator, the Board action shall control. However, to
the extent that the exercise of authority under the Plan would cause an Award
intended to qualify as performance-based compensation under Section 162(m) of
the Code not to qualify for such treatment, the Administrator shall be a
committee comprised solely of two or more outside directors as determined under
Treas. Reg. § 1.162-27(e)(3).

 

(b)           Powers of Administrator. Subject to the express provisions of the
Plan, the Administrator shall be authorized and empowered to do all things that
it determines to be necessary or appropriate in connection with the
administration of the Plan, including, without limitation:

 

(1)           to prescribe, amend and rescind rules and regulations relating to
the Plan and to define terms not otherwise defined herein;

 

(2)           to determine which persons are eligible to receive Awards under
the Plan, to which of such persons, if any, Awards shall be granted hereunder,
and the timing of any such Awards;

 

(3)           to prescribe and amend the terms of the Award Agreements, to grant
Awards and determine the terms and conditions thereof;

 

(4)           to establish and verify the extent of satisfaction of any
performance goals or other conditions applicable to the grant, issuance,
retention, vesting, exercisability or settlement of any Award;

 

(5)           to prescribe and amend the terms of or form of any document or
notice required to be delivered to the Company by Participants under the Plan;

 

(6)           to determine the extent to which adjustments are required pursuant
to Section 15 of the Plan;

 

(7)           to interpret and construe the Plan, any rules and regulations
under the Plan and the terms and conditions of any Award granted hereunder, and
to make exceptions to any such provisions if the Administrator, in good faith,
determines that it is appropriate to do so;

 

(8)           to approve corrections in the documentation or administration of
any Award; and

 

(9)           to make all other determinations deemed necessary or advisable for
the administration of the Plan.

 

A-7

--------------------------------------------------------------------------------


 

The Administrator may, in its sole and absolute discretion, without amendment to
the Plan but subject to the limitations otherwise set forth in Section 19 of the
Plan, waive or amend the operation of Plan provisions respecting exercise after
termination of employment or service to the Company or an Affiliate. The
Administrator may, in its sole and absolute discretion and, except as otherwise
provided in Section 19 of the Plan, waive, settle or adjust any of the terms of
any Award so as to avoid unanticipated consequences or address unanticipated
events (including any temporary closure of an applicable stock exchange,
disruption of communications or natural catastrophe).

 

(c)           Determinations by the Administrator. All decisions, determinations
and interpretations by the Administrator regarding the Plan, any rules and
regulations under the Plan and the terms and conditions of or operation of any
Award granted hereunder, shall be final and binding on all Participants,
beneficiaries, heirs, assigns or other persons holding or claiming rights under
the Plan or any Award. The Administrator shall consider such factors as it deems
relevant, in its sole and absolute discretion, to making such decisions,
determinations and interpretations including, without limitation, the
recommendations or advice of any officer or other employee of the Company and
such attorneys, consultants and accountants as it may select. Members of the
Board and members of the Committee acting under the Plan shall be fully
protected in relying in good faith upon the advice of counsel and shall incur no
liability except for gross negligence or willful misconduct in the performance
of their duties.

 

(d)           Delegation of Authority. To the maximum extent permitted by
applicable law, the Committee may by resolution delegate to a committee of one
or more members of the Board or one or more officers of the Company the
authority to perform any or all things that the Administrator is authorized and
empowered to do or perform under the Plan, and for all purposes under the Plan,
such officer or officers shall be treated as the Administrator; provided,
however, that the resolution so authorizing such officer or officers shall
specify the total number of Awards (if any) such officer or officers may award
pursuant to such delegated authority; and provided further that in no event
shall an officer of the Company be delegated the authority to grant Awards to,
or amend Awards held by, individuals who are subject to Section 16 of the Act or
have the title of Vice President or above. No such officer shall designate
himself or herself as a recipient of any Awards granted under authority
delegated to such officer. In addition, the Administrator may delegate any or
all aspects of the day-to-day administration of the Plan to one or more officers
or employees of the Company or any Subsidiary, and/or to one or more agents.
However, no delegation shall be made that would cause an Award intended to
qualify as performance-based compensation under Section 162(m) of the Code not
to qualify for such treatment.

 

(e)           Subsidiary Awards. In the case of a grant of an Award to any
Participant employed by a Subsidiary, such grant may, if the Administrator so
directs, be implemented by the Company issuing any subject shares of Common
Stock to the Subsidiary, for such lawful consideration as the Administrator may
determine, upon the condition or understanding that the Subsidiary will transfer
the shares of Common Stock to the Participant in accordance with the terms of
the Award specified by the Administrator pursuant to the provisions of the Plan.
Notwithstanding any other provision hereof, such Award may be issued by and in
the name of the Subsidiary and shall be deemed granted on such date as the
Administrator shall determine.

 

7.                                      Plan Awards

 

(a)           Terms Set Forth in Award Agreement. The terms and conditions of
each Award shall be set forth in an Award Agreement in a form approved by the
Administrator for such Award, which Award Agreement may contain such terms and
conditions as specified from time to time by the Administrator, provided such
terms and conditions do not conflict with the Plan. The Award Agreement for any
Award, as applicable, shall include the time or times at or within which and the

 

A-8

--------------------------------------------------------------------------------


 

consideration, if any, for which any shares of Common Stock may be acquired from
the Company. The terms of Awards may vary among Participants, and the Plan does
not impose upon the Administrator any requirement to make Awards subject to
uniform terms. Accordingly, the terms of individual Award Agreements may vary.

 

(b)           Separation from Service. Subject to the express provisions of the
Plan, the Administrator shall specify before, at, or after the time of grant of
an Award the provisions governing the effect(s) upon an Award of a Participant’s
Separation from Service or other termination of employment.

 

(c)           Rights of a Shareholder. A Participant shall have no rights as a
shareholder with respect to shares of Common Stock covered by an Award until the
date the Participant becomes the holder of record of such shares of Common
Stock. No adjustment shall be made for dividends or other rights for which the
record date is prior to such date, except as provided in Section 10(b) or
Section 15 of the Plan or as otherwise provided by the Administrator.

 

(d)           Minimum Vesting. Notwithstanding anything in the Plan to the
contrary, all Awards granted under the Plan shall be subject to a vesting period
of not less than one year from the date of grant; provided, that up to 500,000
shares of Common Stock may be issued pursuant to Awards that are not subject to
the minimum vesting requirement set forth in this Section 7(d); provided,
further, that the minimum vesting requirement set forth in this
Section 7(d) shall not apply with respect to Substitute Awards or with respect
to Awards that vest in connection with a Change in Control or upon a
Participant’s death, disability, or involuntary termination of employment.

 

(e)           No Payment of Dividends Prior to Vesting. Notwithstanding anything
in the Plan to the contrary, to the extent a Participant is eligible to receive
dividends or Dividend Equivalents with respect to an Award granted under the
Plan, such dividends or Dividend Equivalents shall in no case be paid to the
Participant before the vesting date of the portion of the Award to which such
dividends or Dividend Equivalents relate.

 

8.                                      Options

 

(a)           Grant, Term and Price. The grant, issuance, retention, vesting
and/or settlement of any Option shall occur at such time and be subject to such
terms and conditions as determined by the Administrator or under criteria
established by the Administrator, which may include conditions based on
continued employment, passage of time, attainment of age and/or service
requirements, and/or satisfaction of performance conditions in accordance with
Section 12 of the Plan. The term of an Option shall in no event be greater than
ten years; provided, however, the term of an Option (other than an Incentive
Stock Option) shall be automatically extended if, at the time of its scheduled
expiration, the Participant holding such Option is prohibited by law or the
Company’s insider trading policy from exercising the Option, which extension
shall expire on the thirtieth (30th) day following the date such prohibition no
longer applies. The Administrator will establish the price at which Common Stock
may be purchased upon exercise of an Option, which, in no event will be less
than the Fair Market Value of such shares on the date of grant; provided,
however, that the exercise price per share of Common Stock with respect to an
Option that is granted as a Substitute Award may be less than the Fair Market
Value of the shares of Common Stock on the date such Option is granted if such
exercise price is based on a formula set forth in the terms of the options held
by such optionees or in the terms of the agreement providing for such merger or
other acquisition that satisfies the requirements of Section 409A and/or
Section 424 of the Code, as applicable. The exercise price of any Option may be
paid in cash or such other method as determined by the Administrator, including
an irrevocable commitment by a broker to pay over such amount from a sale of the
Shares issuable under an Option, the delivery of previously owned shares of
Common Stock or withholding of shares of Common Stock deliverable upon exercise.

 

A-9

--------------------------------------------------------------------------------


 

(b)           No Repricing without Shareholder Approval. Other than in
connection with a change in the Company’s capitalization (as described in
Section 15 of the Plan), at any time when the exercise price of an Option is
above the Fair Market Value of a share of Common Stock, the Company shall not,
without shareholder approval, (i) reduce the exercise price of such Option,
(ii) exchange such Option for cash, another Award or a new Option or Stock
Appreciation Right with a lower exercise or base price or (iii) otherwise
reprice such Option.

 

(c)           No Reload Grants. Options shall not be granted under the Plan in
consideration for and shall not be conditioned upon the delivery of shares of
Common Stock to the Company in payment of the exercise price and/or tax
withholding obligation under any other employee stock option.

 

(d)           Incentive Stock Options. Notwithstanding anything to the contrary
in this Section 8, in the case of the grant of an Option intended to qualify as
an Incentive Stock Option, if the Participant owns stock possessing more than
10% of the combined voting power of all classes of stock of the Company, the
exercise price of such Option must be at least 110% of the Fair Market Value of
the shares of Common Stock on the date of grant and the Option must expire
within a period of not more than five (5) years from the date of grant.
Notwithstanding anything in this Section 8 to the contrary, options designated
as Incentive Stock Options shall not be eligible for treatment under the Code as
Incentive Stock Options (and will be deemed to be Nonqualified Stock Options) to
the extent that either (a) the aggregate Fair Market Value of shares of Common
Stock (determined as of the time of grant) with respect to which such Options
become exercisable for the first time by the Participant during any calendar
year (under all plans of the Company and any Subsidiary) exceeds $100,000,
taking Options into account in the order in which they were granted, or (b) such
Options otherwise remain exercisable but are not exercised within three
(3) months (or such other period of time provided in Section 422 of the Code) of
separation of service (as determined in accordance with Section 3401(c) of the
Code).

 

(e)           No Shareholder Rights. Participants shall have no voting rights
and will have no rights to receive dividends or Dividend Equivalents in respect
of an Option or any shares of Common Stock subject to an Option until the
Participant has become the holder of record of such shares.

 

9.                                      Stock Appreciation Rights

 

(a)           General Terms. The grant, issuance, retention, vesting and/or
settlement of any Stock Appreciation Right shall occur at such time and be
subject to such terms and conditions as determined by the Administrator or under
criteria established by the Administrator, which may include conditions based on
continued employment, passage of time, attainment of age and/or service
requirements, and/or satisfaction of performance conditions in accordance with
Section 12 of the Plan. Stock Appreciation Rights may be granted to Participants
from time to time either in tandem with or as a component of Options granted
under the Plan (“tandem SARs”) or not in conjunction with other Awards
(“freestanding SARs”). Upon exercise of a tandem SAR as to some or all of the
shares covered by the grant, the related Option shall be canceled automatically
to the extent of the number of shares covered by such exercise. Conversely, if
the related Option is exercised as to some or all of the shares covered by the
grant, the related tandem SAR, if any, shall be canceled automatically to the
extent of the number of shares covered by the Option exercise. Any Stock
Appreciation Right granted in tandem with an Option may be granted at the same
time such Option is granted or at any time thereafter before exercise or
expiration of such Option, provided that the Fair Market Value of Common Stock
on the date of the tandem SAR’s grant is not greater than the exercise price of
the related Option. All freestanding SARs shall be granted subject to the same
terms and conditions applicable to Options as set forth in Section 8 of the Plan
and all tandem SARs shall have the same exercise price as the Option to which
they relate. Subject to the provisions of Section 8 of the Plan and the
immediately preceding sentence, the Administrator may impose such other
conditions or restrictions

 

A-10

--------------------------------------------------------------------------------


 

on any Stock Appreciation Right as it shall deem appropriate. Stock Appreciation
Rights may be settled in Common Stock, cash or a combination thereof, as
determined by the Administrator and set forth in the applicable Award Agreement.

 

(b)           No Repricing without Shareholder Approval. Other than in
connection with a change in the Company’s capitalization (as described in
Section 15 of the Plan), at any time when the exercise price of a Stock
Appreciation Right is above the Fair Market Value of a share of Common Stock,
the Company shall not, without shareholder approval (i) reduce the exercise or
base price of such Stock Appreciation Right, (ii) exchange such Stock
Appreciation Right for cash, another Award or a new Option or Stock Appreciation
Right with a lower exercise or base price or (iii) otherwise reprice such Stock
Appreciation Right.

 

(c)           No Shareholder Rights. Participants shall have no voting rights
and will have no rights to receive dividends or Dividend Equivalents in respect
of an Award of Stock Appreciation Rights or any shares of Common Stock subject
to an Award of Stock Appreciation Rights until the Participant has become the
holder of record of such shares.

 

10.                               Restricted Stock and Restricted Stock Units

 

(a)           Vesting and Performance Criteria. The grant, issuance, retention,
vesting and/or settlement of any Restricted Stock or Restricted Stock Unit Award
shall occur at such time and be subject to such terms and conditions as
determined by the Administrator or under criteria established by the
Administrator, which may include conditions based on continued employment,
passage of time, attainment of age and/or service requirements, and/or
satisfaction of performance conditions in accordance with Section 12 of the
Plan.

 

(b)           Dividends and Distributions. Participants in whose name Restricted
Stock is granted shall be entitled to receive all dividends and other
distributions paid with respect to those shares of Common Stock, unless
determined otherwise by the Administrator. The Administrator will determine
whether any such dividends or distributions will be automatically reinvested in
additional Restricted Stock and/or subject to the same restrictions on
transferability as the Restricted Stock with respect to which they were
distributed or whether such dividends or distributions will be paid in cash.
Unless otherwise provided in the Award Agreement, during the period prior to
shares being issued in the name of a Participant under any Restricted Stock
Unit, the Company shall pay or accrue Dividend Equivalents on each date
dividends on Common Stock are paid, subject to such conditions as the
Administrator may deem appropriate. The time and form of any such payment of
Dividend Equivalents shall be specified in the Award Agreement. Notwithstanding
anything herein to the contrary, in no event will dividends or Dividend
Equivalents be paid (i) prior to the time specified in Section 7(e) with respect
to any unvested Award of Restricted Stock or Restricted Stock Units or
(ii) during the performance period with respect to unearned Awards of Restricted
Stock or Restricted Stock Units that are subject to performance-based vesting
criteria. Dividends or Dividend Equivalents accrued on shares underlying Awards
of Restricted Stock or Restricted Stock Units subject to performance-based
vesting criteria shall become payable no earlier than the date the
performance-based vesting criteria have been achieved and the underlying shares
or Restricted Stock Units have been earned.

 

(c)           Voting Rights. Unless otherwise determined by the Administrator,
Participants holding shares of Restricted Stock granted hereunder may exercise
full voting rights with respect to those shares during the period of
restriction. Participants shall have no voting rights with respect to shares of
Common Stock underlying Restricted Stock Units unless and until such shares are
reflected as issued and outstanding shares on the Company’s stock ledger.

 

A-11

--------------------------------------------------------------------------------


 

11.                               Incentive Bonuses

 

(a)           Performance Criteria. The Administrator shall establish the
performance criteria and level of achievement versus these criteria that shall
determine the amount payable under an Incentive Bonus, which may include a
target, threshold and/or maximum amount payable and any formula for determining
such maximum amount payable, and which criteria may be based on performance
conditions in accordance with Section 12 of the Plan or other performance
criteria. The Administrator may specify whether and to what extent an Incentive
Bonus is intended to satisfy the requirements for “performance based
compensation” under Section 162(m) of the Code. Notwithstanding anything to the
contrary herein, any Incentive Bonus that is intended by the Administrator to
satisfy the requirements for “performance-based compensation” under
Section 162(m) of the Code shall be subject to Section 12(b) of the Plan.

 

(b)           Timing and Form of Payment. The Administrator shall determine the
timing of payment of any Incentive Bonus. Payment of the amount due under an
Incentive Bonus may be made in cash or in Common Stock, as determined by the
Administrator.

 

(c)           Discretionary Adjustments. Notwithstanding satisfaction of any
performance goals and subject to Section 12(b) of the Plan, the amount paid
under an Incentive Bonus on account of either financial performance or personal
performance evaluations may be adjusted by the Administrator on the basis of
such further considerations as the Administrator shall determine.

 

12.                               Qualifying Performance-Based Compensation

 

(a)           General. The Administrator may establish performance criteria and
level of achievement versus such criteria that shall determine the number of
Options, Stock Appreciation Rights or shares of Common Stock to be granted,
retained, vested, issued or issuable under or in settlement of, or the cash
amount payable pursuant to, an Award, which criteria may be based on Performance
Criteria or other standards of financial performance and/or personal performance
evaluations.

 

(b)           Performance-Based Compensation Under Section 162(m) of the Code.
The Administrator may determine, at the time an Award of Restricted Stock,
Restricted Stock Units or an Incentive Bonus, is granted, whether such Award is
intended to qualify as “performance-based compensation” under Section 162(m) of
the Code. For any Award intended to qualify as “performance based compensation”
under Section 162(m) of the Code, the following provisions shall apply:

 

(1)           Establishment of Performance Goals. During the first 90 days of a
Performance Period (or, if shorter, within the maximum period allowed under
Section 162(m) of the Code), the Administrator shall, in writing, (A) select the
Performance Criteria applicable to the Performance Period, (B) establish the
Performance Goals, and amounts of such Awards, as applicable, which may be
earned for such Performance Period based on the Performance Criteria, and
(C) specify the relationship between Performance Criteria and the Performance
Goals and the amounts of such Awards, as applicable, to be earned by each
designated Participant for such Performance Period.

 

(2)           Adjustments. The Administrator may, in its sole discretion,
provide that that any evaluation of performance under a Performance Goal shall
include or exclude any of the following events that occurs during the
Performance Period: (A) the effects of charges for restructurings, discontinued
operations, unusual or infrequently occurring items, (B) items of gain, loss or
expense determined to be unusual in nature or related to the disposal of a
segment of a business or related to a change in accounting principle, (C) the
cumulative effect of accounting change, (D) asset write-downs, (E) litigation,
claims, judgments, settlements or

 

A-12

--------------------------------------------------------------------------------


 

loss contingencies, (F) the effect of changes in tax law, accounting principles
or other such laws or provisions affecting reported results, (G) accruals for
reorganization and restructuring programs, (H) accruals of any amounts for
payment under the Plan or any other compensation arrangement maintained by the
Company, (I) items relating to financing activities, (J) items related to
acquisitions, (K) items attributable to any stock dividend, stock split,
combination or exchange of stock occurring during the Performance Period,
(L) items attributable to the business operating of any entity acquired by the
Company during the Performance Period, (M) items related to amortization of
acquired intangible assets, (N) items that are outside the scope of the
Company’s core, on-going business activities, or (O) any other items of
significant income or expense which are determined to be appropriate
adjustments. For all Awards intended to qualify as “performance-based
compensation” under Section 162(m) of the Code, such determinations shall be
made within the time prescribed by, and otherwise in compliance with,
Section 162(m) of the Code.

 

(3)           Certification. Following the completion of the Performance Period,
the Administrator shall certify in writing whether and the extent to which the
applicable Performance Goals have been achieved for such Performance Period.

 

(4)           Negative Discretion. In determining the amount earned under such
Awards, the Administrator shall have the right to reduce or eliminate (but not
to increase) the amount payable at a given level of performance to take into
account additional factors that the Administrator may deem relevant, including
the assessment of individual or corporate performance for the Performance
Period.

 

(5)           Payment of Performance Based Compensation. Unless otherwise
provided in the applicable Award Agreement, a Participant shall be eligible to
receive payment pursuant to such Awards for a Performance Period only if and to
the extent the Performance Goals for such period are achieved.

 

13.                               Deferral of Payment and Section 409A

 

The Administrator may, in an Award Agreement or otherwise, provide for the
deferred delivery of shares of Common Stock upon settlement, vesting or other
events with respect to Restricted Stock or Restricted Stock Units, or in payment
or satisfaction of an Incentive Bonus. Notwithstanding anything herein to the
contrary, the Administrator may, in its sole discretion, deny any deferral of
the delivery of shares of Common Stock or any other payment with respect to any
Award if the Administrator determines, in its sole discretion, that the deferral
would result in the imposition of the additional tax under
Section 409A(a)(1)(B) of the Code. The Plan and each Award Agreement shall be
interpreted such that each Award complies with, or is exempt from, Section 409A
of the Code. However, the Company shall have no liability to a Participant, or
any other party, if an Award that is intended to be exempt from, or compliant
with, Section 409A of the Code is not so exempt or compliant or for any action
taken by the Administrator or the Board.

 

14.                               Conditions and Restrictions Upon Securities
Subject to Awards

 

The Administrator may provide that the Common Stock issued upon exercise of an
Option or Stock Appreciation Right or otherwise subject to or issued under an
Award shall be subject to such further agreements, restrictions, conditions or
limitations as the Administrator in its discretion may specify prior to the
exercise of such Option or Stock Appreciation Right or the grant, vesting or
settlement of such Award, including without limitation, conditions on vesting or
transferability, forfeiture or repurchase provisions and method of payment for
the Common Stock issued upon exercise, vesting or settlement of such Award
(including the actual or constructive surrender of

 

A-13

--------------------------------------------------------------------------------


 

Common Stock already owned by the Participant) or payment of taxes arising in
connection with an Award. Without limiting the foregoing, such restrictions may
address the timing and manner of any resales by the Participant or other
subsequent transfers by the Participant of any shares of Common Stock issued
under an Award, including without limitation (i) restrictions under an insider
trading policy or pursuant to applicable law, (ii) restrictions designed to
delay and/or coordinate the timing and manner of sales by the Participant and
holders of other Company equity compensation arrangements, (iii) restrictions as
to the use of a specified brokerage firm for such resales or other transfers and
(iv) provisions requiring Common Stock be sold on the open market or to the
Company in order to satisfy tax withholding or other obligations.

 

15.                               Adjustment of and Changes in the Stock; Change
in Control

 

(a)           Adjustments Upon Certain Unusual or Nonrecurring Events. The
number and kind of shares of Common Stock available for issuance under the Plan
(including under any Awards then outstanding), and the number and kind of shares
of Common Stock subject to the limits set forth in Section 5 of the Plan, shall
be equitably adjusted by the Administrator to reflect any reorganization,
reclassification, combination of shares, stock split, reverse stock split,
spin-off, dividend or distribution of securities, property or cash (other than
regular, quarterly cash dividends), or any other event or transaction that
affects the number or kind of shares of Common Stock outstanding. Such
adjustment may be designed to comply with Section 424 of the Code or may be
designed to treat the shares of Common Stock available under the Plan and
subject to Awards as if they were all outstanding on the record date for such
event or transaction or to increase the number of such shares of Common Stock to
reflect a deemed reinvestment in shares of Common Stock of the amount
distributed to the Company’s security holders. The terms of any outstanding
Award shall also be equitably adjusted by the Administrator as to price, number
or kind of shares of Common Stock subject to such Award, vesting, and other
terms to reflect the foregoing events, which adjustments need not be uniform as
between different Awards or different types of Awards. No fractional shares of
Common Stock shall be issued pursuant to such an adjustment.

 

(b)           Adjustments Upon Other Events. In the event there shall be any
other change in the number or kind of outstanding shares of Common Stock, or any
stock or other securities into which such Common Stock shall have been changed,
or for which it shall have been exchanged, by reason of a Change in Control,
other merger, consolidation or otherwise, then the Administrator shall determine
the appropriate and equitable adjustment to be effected, which adjustments need
not be uniform between different Awards or different types of Awards. In
addition, in the event of such change described in this paragraph, the
Administrator may accelerate the time or times at which any Award may be
exercised, consistent with and as otherwise permitted under Section 409A of the
Code, and may provide for cancellation of such accelerated Awards that are not
exercised within a time prescribed by the Administrator in its sole discretion.

 

(c)           Change in Control. Unless otherwise provided in the applicable
Award Agreement, in the event of a Change in Control after the Effective Date,
unless provision is made in connection with the Change in Control for
(i) assumption of Awards previously granted or (ii) substitution for such Awards
of new awards covering stock of a successor corporation or its “parent
corporation” (as defined in Section 424(e) of the Code) or “subsidiary
corporation” (as defined in Section 424(f) of the Code) with appropriate
adjustments as to the number and kinds of shares and the exercise prices, if
applicable, (A) the Administrator shall make an adjustment to any or all Awards
as the Administrator deems appropriate to reflect such Change in Control or
(B) (1) in the case of an Option or Stock Appreciation Right, the Participant
shall have the ability to exercise such Option or Stock Appreciation Right,
including any portion of the Option or Stock Appreciation Right not previously
exercisable, and the unexercised portion of such Option or Stock Appreciation
Right shall be cancelled upon

 

A-14

--------------------------------------------------------------------------------


 

consummation of the Change in Control; (2) in the case of an Award subject to
performance conditions in accordance with Section 12 of the Plan, the
Participant shall have the right to receive a payment based on performance
through a date determined by the Administrator prior to the Change in Control
(unless such performance cannot be determined, in which case the Participant
shall have the right to receive a payment equal to the target amount payable);
and (3) in the case of outstanding Restricted Stock and/or Restricted Stock
Units not subject to performance conditions, all conditions to the grant,
issuance, retention, vesting or transferability of or any other restrictions
applicable to, such Award shall immediately lapse.

 

(d)           Termination Following a Change in Control. Unless otherwise
expressly provided for in the Award Agreement or another contract, including an
employment agreement, or under the terms of a transaction constituting a Change
in Control, the following shall occur upon a Participant’s involuntary
termination of employment within twenty-four (24) months following a Change in
Control, provided that such termination does not result from the Participant’s
termination for disability, cause or gross misconduct: (i) in the case of an
Option or Stock Appreciation Right, each Option or Stock Appreciation Right
shall immediately become exercisable and shall remain exercisable for the lesser
of three (3) years following such termination (but no later than the expiration
of such Option or Stock Appreciation Right); (ii) in the case of an Award
subject to performance conditions in accordance with Section 12 of the Plan, the
Participant shall have the right to receive a payment based on performance
through a date determined by the Administrator prior to the Change in Control
(unless such performance cannot be determined, in which case the Participant
shall have the right to receive a payment equal to the target amount payable);
and (iii) in the case of outstanding Restricted Stock and/or Restricted Stock
Units not subject to performance conditions, all conditions to the grant,
issuance, retention, vesting or transferability of, or any other restrictions
applicable to, such Award shall immediately lapse.

 

(e)           The Company shall notify Participants holding Awards subject to
any adjustments pursuant to this Section 15 of such adjustment, but (whether or
not notice is given) such adjustment shall be effective and binding for all
purposes of the Plan.

 

16.                               Transferability

 

No Award may be sold, transferred for value, pledged, assigned, or otherwise
alienated or hypothecated by a Participant other than by will or the laws of
descent and distribution, and each Option or Stock Appreciation Right shall be
exercisable only by the Participant during his or her lifetime. Notwithstanding
the foregoing, outstanding Options may be exercised following the Participant’s
death by the Participant’s beneficiaries or as permitted by the Administrator.

 

17.                               Compliance with Laws and Regulations

 

The Plan, the grant, issuance, vesting, exercise and settlement of Awards
hereunder, and the obligation of the Company to sell, issue or deliver shares of
Common Stock under such Awards, shall be subject to all applicable foreign,
federal, state and local laws, rules and regulations, stock exchange rules and
regulations, and to such approvals by any governmental or regulatory agency as
may be required. The Company shall not be required to register in a
Participant’s name or deliver Common Stock prior to the completion of any
registration or qualification of such shares under any foreign, federal, state
or local law or any ruling or regulation of any government body which the
Administrator shall determine to be necessary or advisable. To the extent the
Company is unable to or the Committee deems it infeasible to obtain authority
from any regulatory body having jurisdiction, which authority is deemed by the
Company’s counsel to be necessary to the lawful issuance and sale of any shares
of Common Stock hereunder, the Company and its Subsidiaries shall be relieved of
any liability with respect to the failure to issue or sell such shares of Common
Stock as to which such requisite authority

 

A-15

--------------------------------------------------------------------------------


 

shall not have been obtained. No Option shall be exercisable and no Common Stock
shall be issued and/or transferable under any other Award unless a registration
statement with respect to the Common Stock underlying such Option is effective
and current or the Company has determined that such registration is unnecessary.

 

In the event an Award is granted to or held by a Participant who is employed or
providing services outside the United States, the Administrator may, in its sole
discretion, modify the provisions of the Plan or of such Award as they pertain
to such individual to comply with applicable foreign law or practice, to
recognize differences in local law, currency or tax policy, or to foster and
promote achievement of the purposes of the Plan locally. The Administrator may
also amend the terms of Awards and impose conditions on the grant, issuance,
exercise, vesting, settlement or retention of Awards in order to comply with
such foreign law or practice, to achieve such purposes, and/or to minimize the
Company’s obligations with respect to tax equalization for Participants employed
outside their home country.

 

18.                               Withholding

 

To the extent required by applicable federal, state, local or foreign law, the
Administrator may and/or a Participant shall make arrangements satisfactory to
the Company for the satisfaction of any withholding tax obligations that arise
with respect to any Award, or the issuance or sale of any shares of Common
Stock. The Company shall not be required to recognize any Participant rights
under an Award, to issue shares of Common Stock or to recognize the disposition
of such shares of Common Stock until such obligations are satisfied. To the
extent permitted or required by the Administrator, these obligations may or
shall be satisfied by the Company withholding cash from any compensation
otherwise payable to or for the benefit of a Participant, the Company
withholding a portion of the shares of Common Stock that otherwise would be
issued to a Participant under such Award or any other award held by the
Participant or by the Participant tendering to the Company cash or, if allowed
by the Administrator, shares of Common Stock.

 

19.                               Amendment of the Plan or Awards

 

The Board may amend, alter or discontinue the Plan and the Administrator may
amend, or alter any agreement or other document evidencing an Award made under
the Plan but, except as provided pursuant to the provisions of Section 15 of the
Plan, no such amendment shall, without the approval of the shareholders of the
Company:

 

(a)           increase the maximum number of shares of Common Stock for which
Awards may be granted under the Plan;

 

(b)           reduce the price at which Options may be granted below the price
provided for in Section 8(a) of the Plan;

 

(c)           reprice outstanding Options or Stock Appreciation Rights as
described in 8(b) and 9(b);

 

(d)           extend the term of the Plan;

 

(e)           change the class of persons eligible to be Participants; or

 

(f)            otherwise amend the Plan in any manner requiring shareholder
approval by law or the rules of any stock exchange or market or quotation system
on which the Common Stock is traded, listed or quoted.

 

A-16

--------------------------------------------------------------------------------


 

No amendment or alteration to the Plan or an Award or Award Agreement shall be
made which would impair the rights of the holder of an Award, without such
holder’s consent, provided that no such consent shall be required if the
Administrator determines in its sole discretion and prior to the date of any
Change in Control that such amendment or alteration either (i) is required or
advisable in order for the Company, the Plan or the Award to satisfy any law or
regulation or to meet the requirements of or avoid adverse financial accounting
consequences under any accounting standard, or (ii) is not reasonably likely to
significantly diminish the benefits provided under such Award, or that any such
diminishment has been adequately compensated.

 

20.                               No Liability of Company

 

The Company, any Subsidiary or Affiliate which is in existence or hereafter
comes into existence, the Board and the Administrator shall not be liable to a
Participant or any other person as to: (a) the non-issuance or sale of shares of
Common Stock as to which the Company has been unable to obtain from any
regulatory body having jurisdiction the authority deemed by the Company’s
counsel to be necessary for the lawful issuance and sale of any shares of Common
Stock hereunder; and (b) any tax consequence expected, but not realized, by any
Participant or other person due to the receipt, exercise or settlement of any
Award granted hereunder.

 

21.                               Non-Exclusivity of Plan

 

Neither the adoption of the Plan by the Board nor the submission of the Plan to
the shareholders of the Company for approval shall be construed as creating any
limitations on the power of the Board or the Committee to adopt such other
incentive arrangements as either may deem desirable, including without
limitation, the granting of inducement or retention shares or stock options
otherwise than under the Plan or an arrangement not intended to qualify under
Section 162(m) of the Code, and such arrangements may be either generally
applicable or applicable only in specific cases.

 

22.                               Governing Law

 

The Plan and any agreements or other documents hereunder shall be interpreted
and construed in accordance with the laws of the Commonwealth of Virginia
(without regard to any rule or principle of conflicts of laws that otherwise
would result in the application of the substantive laws of another jurisdiction)
and applicable federal law. Any reference in the Plan or in the agreement or
other document evidencing any Awards to a provision of law or to a rule or
regulation shall be deemed to include any successor law, rule or regulation of
similar effect or applicability.

 

23.                               No Right to Employment, Reelection or
Continued Service

 

Nothing in the Plan or an Award Agreement shall interfere with or limit in any
way the right of the Company, its Subsidiaries and/or its Affiliates to
terminate any Participant’s employment, service on the Board or service for the
Company at any time or for any reason not prohibited by law, nor shall the Plan
or an Award itself confer upon any Participant any right to continue his or her
employment or service for any specified period of time. Neither an Award nor any
benefits arising under the Plan shall constitute an employment contract with the
Company, any Subsidiary and/or its Affiliates. Subject to Sections 4 and 19 of
the Plan, the Plan and the benefits hereunder may be terminated at any time in
the sole and exclusive discretion of the Board without giving rise to any
liability on the part of the Company, its Subsidiaries and/or its Affiliates.

 

A-17

--------------------------------------------------------------------------------


 

24.                               Forfeiture upon Termination of Employment

 

Except as otherwise provided by the Administrator in the Award Agreement,
unvested Awards shall be forfeited immediately if the Participant terminates his
or her employment with the Company, a Subsidiary or an Affiliate for any reason.

 

25.                               Specified Employee Delay

 

To the extent any payment under the Plan is considered deferred compensation
subject to the restrictions contained in Section 409A of the Code, such payment
may not be made to a specified employee (as determined in accordance with a
uniform policy adopted by the Company with respect to all arrangements subject
to Section 409A of the Code) upon Separation from Service before the date that
is six months after the specified employee’s Separation form Service (or, if
earlier, the specified employee’s death). Any payment that would otherwise be
made during this period of delay shall be accumulated and paid on the sixth
month plus one day following the specified employee’s Separation from Service
(or, if earlier, as soon as administratively practicable after the specified
employee’s death).

 

26.                               No Liability of Committee Members

 

No member of the Committee shall be personally liable by reason of any contract
or other instrument executed by such member or on his or her behalf in his or
her capacity as a member of the Committee nor for any mistake of judgment made
in good faith, and the Company shall indemnify and hold harmless each member of
the Committee and each other employee, officer or director of the Company to
whom any duty or power relating to the administration or interpretation of the
Plan may be allocated or delegated, against any cost or expense (including
counsel fees) or liability (including any sum paid in settlement of a claim)
arising out of any act or omission to act in connection with the Plan unless
arising out of such person’s own fraud or willful bad faith; provided, however,
that approval of the Board shall be required for the payment of any amount in
settlement of a claim against any such person. The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which such persons may be entitled under the Company’s Articles of Incorporation
or Bylaws, as a matter of law, or otherwise, or any power that the Company may
have to indemnify them or hold them harmless.

 

27.                               Severability

 

If any provision of the Plan or any Award is or becomes or is deemed to be
invalid, illegal, or unenforceable in any jurisdiction or as to any Person or
Award, or would disqualify the Plan or any Award under any law deemed applicable
by the Administrator, such provision shall be construed or deemed amended to
conform to the applicable laws, or if it cannot be construed or deemed amended
without, in the determination of the Administrator, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award and the remainder of the Plan and any such Award
shall remain in full force and effect.

 

28.                               Unfunded Plan

 

The Plan is intended to be an unfunded plan. Participants are and shall at all
times be general creditors of the Company with respect to their Awards. If the
Administrator or the Company chooses to set aside funds in a trust or otherwise
for the payment of Awards under the Plan, such funds shall at all times be
subject to the claims of the creditors of the Company in the event of its
bankruptcy or insolvency.

 

A-18

--------------------------------------------------------------------------------


 

29.                               Successors

 

All obligations of the Company under the Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

 

30.                               Recoupment Policy

 

Subject to the terms and conditions of the Plan, the Administrator may provide
that any Participant and/or any Award, including any shares of Common Stock
subject to an Award, is subject to any recovery, recoupment, clawback and/or
other forfeiture policy maintained by the Company from time to time.

 

A-19

--------------------------------------------------------------------------------